Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (claims 1-14), in the reply filed on 08/03/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 15-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2021.

Claim interpretation
(1) The “bias generating circuit” in “a bias generating circuit configured to selectively supply a DC bias voltage to the one of the upper electrode and the lower electrode” of Claim 1 will be examined inclusive of any component regarding to the bias generation, for instance, a DC supply. See also applicants’ bias generating circuit 113 of applicants' Fig. 1B.
Further, when applying the DC voltage, on/off operation clearly reads into the “selectively”, in other words, a switch capable of on/off operation satisfies the limitation.

(2) In regards to the “precursor”, “deposition carrier”, "post deposition purge", “molecular reactant”, and “inert” of the claim list;

Consequently, when a processing system uses a gas, it will be considered meeting the limitation.

(3) In regards to the “wherein the post deposition purge gas that is delivered by the gas delivery system includes a reactant gas” of Claim 1, “wherein the post deposition purge gas does not include an inert gas” of Claim 2, and “wherein the post deposition purge gas is selected from one of the deposition carrier gases” of Claim 3;
As discussed in the item (2) above, different use or naming of a gas, for instance, use of N2 gas as a reactant gas during the processing or as a purge gas before or after the processing, does not add a patentable weight to the claimed apparatus, see the MPEP citations below.

(4) In regards to the “wherein the post deposition purge gas has a higher breakdown voltage than helium and argon over process pressures from 0.2 Torr to 6 Torr” of Claim 4;
The limitation is a property of a material worked upon by a structure being claimed, thus it does not add a patentable weight to the structure of the claimed apparatus, see MPEP citations below. Consequently, when one of gases cited in the claim 14 is used, it will be considered meeting the limitation.

(5) In regards to the “wherein the film is selected from a group consisting of nitrogen-free anti-reflective film, amorphous silicon, ashable hard mask, silicon nitride, silicon dioxide, and silicon oxycarbide” of Claim 12,
The “film” is a product obtained by the claimed processing apparatus. The product is not a structural part constituting the apparatus, thus it does not add a patentable weight to the claimed processing apparatus.
Consequently, when a processing system forms a film, it will be considered meeting the limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) Claims 12-14 recites “is selected from a group consisting of”, which is a form of Markush Claims. MPEP 2117 guides claim language defined by a Markush grouping requires selection from a closed group “consisting of” the alternative members. See also MPEP 2111.03 Transitional Phrases.
However, the applicants’ original specification never discloses a closed group “consisting of” the recited materials, rather it appears an open ended, thus the current form of Claims 12-14 raises a new matter issue.
The limitation “is selected from a group consisting of” should be “comprise”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lantsman (US5573597, hereafter ‘597), in view of Fink et al. (US 20060060303 A1, hereafter ‘303) and Yu et al. (US 20120107586 A1, hereafter ‘586).
Regarding to Claim 1,
A plasma processing system (title, the claimed “A substrate processing system”);
An electrical element, such as an inductive coil 22, is appropriately positioned proximate chamber 12 (lines 28-29 of col. 4, note the coil is an electrode), and Substrate 20 is supported within processing space 18 by a substrate support or base 24 which acts as a DC electrode (Fig. 1, lines 34-35 of col. 4, the claimed “comprising: an upper electrode and a lower electrode arranged in a processing chamber");
Plasma gas supply 23 (line 23 of col. 4), and the supply of plasma gas to the processing space 18 is interrupted by the transition change from ON to OFF in line 42 of Fig. 2 (lines 14-16 of col. 5, note the ON/OFF clearly reads into the “selectively deliver”, and the “sputter etching”, “sputter deposition”, “PVD”, and “PECVD” of lines 12-20 of  and a post deposition purge gas;”);
Plasma gas is supplied to processing space 18 within chamber 12 and energy is inductively coupled through coil 22 into the processing space 18 and into the plasma gas to generate and activate a plasma (lines 51-55 of col. 4, note an ordinary skill in the art knows the plasma power supply includes an RF power), and the base electrode 24 is connected to an RF power supply 46 through an appropriate RF matching network 48. RF energy is supplied to base electrode 24 to bias substrate 20 during plasma processing (lines 63-66 of col. 4, the claimed “an RF generating system configured to deposit film on a substrate by generating RF plasma in the processing chamber between the upper electrode and the lower electrode while the precursor gas and the one or more deposition carrier gases are delivered by the gas delivery system”);
The DC bias control circuit 40 briefly closes the commutator switch 34 and connects negative terminal 32 of the DC bias power supply 30 to base electrode 24 (lines 18-21 of col. 5, the claimed “and a bias generating circuit configured to selectively supply a DC bias voltage to one of the upper electrode and the lower electrode”).

‘597 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
(1A) and a bias generating circuit configured to selectively supply a DC bias voltage to one of the upper electrode and the lower electrode while the post deposition purge gas is delivered by the gas delivery system,
(1B) wherein the post deposition purge gas that is delivered by the gas delivery system includes a reactant gas.

‘303 is analogous art in the field of a plasma processing system (title). ‘303 teaches using DC bias or RF bias in combination with a purge gas to remove particles from the processing region 16 of the chamber 14 ([0042]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have used a purge gas with the DC bias of '597 (thus this reads into the limitation of 1A), for the purpose of removing particles, as taught by ‘303 ([0042]), and also required by ‘597. Further, the DC biasing for the particle removal of ‘597 is performed after turning off the plasma, see Fig. 2 of ‘597, therefore, when the purge gas is used after the plasma deposition of ‘597, it is called as a post deposition purge gas. This is also an intended use of an apparatus, thus does not add a patentable weight to the claimed apparatus, see the MPEP citations above.

‘586 is analogous art in the field of deposition method (abstract, see also [0040]). ‘586 teaches when forming an aluminum oxide thin film, for example, argon (Ar) is used as the purge gas 16P. In addition, nitrogen, hydrogen, oxygen, carbon dioxide and the 2, H2, O2, CO2).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the nitrogen, hydrogen, oxygen, carbon dioxide of ‘586, as a purge gas of the combined apparatus of ‘597 and ‘303, by adding those gas sources (or bottles) into the gas supply of ‘597 (thus this reads into the limitation of 1B), for the purpose of providing a purge gas after a film formation, as taught by ‘586 ([0047]), depending on a desired application, and/or for its suitability as a purge gas after processing a substrate with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.
Further emphasized again, this is also an intended use of an apparatus, thus does not add a patentable weight to the claimed apparatus, see the MPEP citations above.

Regarding to the Claim 2.
As discussed in the claim 1 rejection above, hydrogen, oxygen, carbon dioxide and the like can be used as the purge gas, therefore, when one of the gas is used for purge gas, it does not include an inert gas (the claimed “wherein the post deposition purge gas does not include an inert gas”).
Note ‘303 further teaches the plasma generation gas can be selected according to the desired application as understood by one skilled in the art and can be 4) or octafluorocyclobutane (C4F8) for fluorocarbon chemistries, chlorine (Cl2), hydrogen bromide (HBr), oxygen (O2), or some other gas, for example ([0027]), and ‘586 teaches when forming an aluminum oxide thin film, for example, argon (Ar) is used as the purge gas 16P. In addition, nitrogen, hydrogen, oxygen, carbon dioxide and the like can be used as the purge gas ([0047]).
Consequently, even the same gas can be used for different purpose, such as either for processing or for purge, depending on the desired application as understood by one skilled in the art.
Emphasized again, either using or not using the same gas, as a purge gas or as a processing gas is mere different use or operation of the processing system, thus, they do not make the claimed processing system differentiated from an apparatus of a prior art, see the claim interpretation above.

Regarding to Claim 3,
As discussed in the claims 1-2 rejection above, even the same gas can be used for different purpose, such as either for processing or for purge, depending on the desired application as understood by one skilled in the art (the claimed “wherein the post deposition purge gas is selected from one of the deposition carrier gases”).
Further note, it is well-known nitrogen, hydrogen, oxygen, argon, and carbon dioxide gas, which was cited in the claim 1 rejection can be used for a carrier gas, see US5919531 (line 65 of col. 7 to line 9 of col. 8).
Emphasized again, use of the same gas, as a purge gas or as a processing gas is mere different use or operation of the processing system, thus, they do not make the 

Regarding to Claim 4,
As discussed in the claim 1 rejection above, nitrogen, hydrogen, oxygen, carbon dioxide and the like can be used as the purge gas in the combined apparatus of ‘597, ‘303, and ‘586. Therefore, the molecular reactant gas, such as nitrogen, hydrogen, oxygen, or carbon dioxide, is considered having a higher breakdown voltage than helium and argon (the claimed “wherein the post deposition purge gas has a higher breakdown voltage than helium and argon over process pressures from 0.2 Torr to 6 Torr”, see the claim interpretation above).

Regarding to Claim 5,
‘597 teaches When the power to coil 22 is interrupted, the plasma is extinguished and the DC bias control circuit 40 briefly closes the commutator switch 34 and connects negative terminal 32 of the DC bias power supply 30 to base electrode 20 24. Substrate 20 is briefly negatively DC biased and thereby repels contaminant particles which are released from the extinguished plasma and will seek to deposit or condense onto the upper surface 21 of substrate 20 (Fig. 1, lines 17-24 of col. 5), and FIG. 2 illustrates immediate closing of switch 34 and immediate DC biasing of substrate 20 upon the interruption of plasma power. However, the switch 34 might be closed before power is interrupted or shortly after power is interrupted (Figs. 1-2, lines 35-39 of col. 5, note it is obvious the processing apparatus ‘597 is capable of controlling DC bias voltage in a 
Further note, the limitation defines an operation of the processing system in a time period, it is an intended use of an apparatus, thus does not add a patentable weight to the claimed apparatus, see the MPEP citations above.

Regarding to Claims 9-10,
As discussed in the Claim 1 rejection above, ‘597 teaches the switch 34 might be closed before power is interrupted or shortly after power is interrupted (lines 35-39 of col. 5, note Fig. 2 of ‘597 shows applying DC bias ends before subsequent plasma power is applied, this also satisfies, the claimed “wherein the bias generating circuit generates the DC bias voltage before the RF plasma is extinguished and ends the DC bias voltage before a subsequent RF plasma is struck” of Claim 9, and “wherein the bias generating circuit generates the DC bias voltage continuously except during a period when the RF plasma is struck” of Claim 10). 
Further note, these limitations also define operations of the processing system in a time period, thus they are intended uses of an apparatus and does not add a patentable weight to the claimed apparatus, see the MPEP citations above.

Regarding to Claim 11,
‘597 teaches the base electrode 24 is connected to an RF power supply 46 through an appropriate RF matching network 48. RF energy is supplied to base 

Regarding to Claim 12,
‘597 teaches “deposition” (lines 12-15 of col. 4), thus the apparatus is capable of depositing a film, such as a nitrogen-free anti-reflective film, amorphous silicon, ashable hard mask, silicon nitride, silicon dioxide, and silicon oxycarbide by supplying proper deposition materials (the claimed “wherein the film is selected from a group consisting of nitrogen-free anti-reflective film, amorphous silicon, ashable hard mask, silicon nitride, silicon dioxide, and silicon oxycarbide”).
Further note, as discussed in the claim interpretation above, each of the claimed film is a property or identity of the deposited film, which is not a structural part of the processing system, thus they do not add a patentable weight to the claimed processing system.

Regarding to Claims 13-14,
As discussed in the claims 1-3 rejection above, the apparatus of ‘597 uses argon (Ar), nitrogen (N2), hydrogen (H2), oxygen (O2), carbon dioxide (CO2) and the like. They  can be used as the purge gas or deposition carrier gas (the claimed “wherein the one or 
Emphasized again, use of the same gas, as a purge gas or as a processing gas is mere different use or operation of the processing system, thus, they do not make the claimed processing system differentiated from an apparatus of a prior art, see the claim interpretation above.

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over ‘597, ‘303 and ‘586, as being applied to Claim 1 rejection above, further in view Paquet et al. (US5017404, hereafter ‘404).
Regarding to Claim 6,
‘597 teaches substrate 20 positioned within the processing space 18 of chamber 12 (lines 26-27 of col. 4, thus it is obvious that at least a substrate movement system is required in the combined apparatus, for the purpose of positioning the substrate, the claimed “further comprising a substrate movement system configured to move the substrate”).

Further, as discussed in the claim 1 rejection above, applying DC bias voltage is to reduce particle contamination.

(BOLD and ITALIC letter) of:
Claim 6: further comprising a substrate movement system configured to move the substrate relative to the pedestal while the DC bias voltage is generated.

‘404 is analogous art in the field of plasma CVD processing (title). ‘404 teaches movement of the substrate in the reaction zone during the coating process often leads to an undesired deposition of dust particles on the surface of the substrate (lines 49-52 of col. 1, so an ordinary skill in the art would have recognized needs to prevent dust particles).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have moved the substrate while the DC bias voltage is generated, for the purpose of preventing an undesired deposition of dust particles on the surface of the substrate, when coating a large size substrate, as taught by ‘404.

Regarding to Claim 7,
‘531 further teaches Preferably, the reactors are interconnected through leak-tight transfer arms and/or load locks which allow sample transfer between the different reactors without exposing the coated substrate to air (lines 24-27 of col. 9, note the transfer arm is a robot).

.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over ‘597 in view of ‘303, ‘586, ‘404 and Kapoor et al. (US8282983, hereafter ‘983).
Regarding to Claim 8,
The teaching of Claim 6 was discussed in the claim 6 rejection above (the claimed “A substrate processing tool comprising: N reactors each including the substrate processing system of claim 6, where N is an integer greater than zero, wherein the substrate movement system, while the DC bias voltage is generated”).

‘597, ‘303, ‘586 and ‘404 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: A substrate processing tool comprising: N reactors each including a plurality of the substrate processing system of claim 6, where N is an integer greater than zero, wherein the substrate movement system includes an indexing mechanism configured to index substrates between the plurality of the substrate processing system of at least one of the N reactors while the DC bias voltage is generated.



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the processing system of ‘597, so to have plural processing systems, as taught by ‘983, for the purpose of improving throughput.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10047438 (hereafter ‘438).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440. The examiner can normally be reached M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/AIDEN LEE/           Primary Examiner, Art Unit 1718